Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 30, 2009                                                                                                   Marilyn Kelly,
                                                                                                                     Chief Justice

  137400(69)                                                                                            Michael F. Cavanagh
  137407(70)                                                                                            Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  INSURANCE INSTITUTE OF MICHIGAN, HASTINGS                                                             Stephen J. Markman
  MUTUAL INSURANCE COMPANY, FARM BUREAU                                                                 Diane M. Hathaway,
  GENERAL INSURANCE COMPANY, FRANKENMUTH                                                                                  Justices
  CASUALTY INSURANCE, WALTER STAFFORD, JR.,
  and MICHAEL FLOHR,
            Plaintiffs-Appellees,
  and
  MICHIGAN INSURANCE COALITION and CITIZENS
  INSURANCE COMPANY OF AMERICA,
            Intervening Plaintiffs-Appellees,
                                                                                        SC: 137400
  v                                                                                     COA: 262385
                                                                                        Barry CC: 05-000156-CZ
  COMMISSIONER, FINANCIAL & INSURANCE SERVICES,
  DEPARTMENT OF LABOR & ECONOMIC GROWTH,
             Defendant-Appellant.
  _________________________________________
  INSURANCE INSTITUTE OF MICHIGAN, HASTINGS
  MUTUAL INSURANCE COMPANY, FARM BUREAU
  GENERAL INSURANCE COMPANY, FRANKENMUTH
  CASUALTY INSURANCE, WALTER STAFFORD, JR.,
  and MICHAEL FLOHR,
             Plaintiffs-Appellants,
  and
  MICHIGAN INSURANCE COALITION and CITIZENS
  INSURANCE COMPANY OF AMERICA,
            Intervening Plaintiffs-Appellants,
                                                                                        SC: 137407
  v                                                                                     COA: 262385
                                                                                        Barry CC: 05-000156-CZ
  COMMISSIONER, FINANCIAL & INSURANCE SERVICES,
  DEPARTMENT OF LABOR & ECONOMIC GROWTH,
             Defendant-Appellee.
  ________________________________________

          On order of the Chief Justice, the stipulated joint motion for extension of time for the
  filing of briefs is considered and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 30, 2009                       _________________________________________
                                                                                Clerk